EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	IN THE CLAIMS:

	Claim 1, line 21, change “the” to --an--.

Claim 11, line 23, change “the” to --an--.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/HARRY S HONG/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        

July 2, 2021